FILED
                                                                                   March 9, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re C.E.-1, C.E.-2, M.E., K.E.-1, C.E.-3, K.E.-2, J.E.-1, and J.E.-2

No. 21-0657 (Mason County 19-JA-74, 19-JA-75, 19-JA-76, 19-JA-77, 19-JA-78, 19-JA-79, 19-
JA-80, and 19-JA-81)



                               MEMORANDUM DECISION


        Petitioner Father S.E., by counsel Jeffrey A Davis, appeals the Circuit Court of Mason
County’s July 14, 2021, order terminating his parental rights to C.E.-1, C.E.-2, M.E., K.E.-1, C.E.-
3, K.E.-2, J.E.-1, and J.E.-2. 1 The West Virginia Department of Health and Human Resources
(“DHHR”), by counsel Patrick Morrisey and Mindy M. Parsley, filed a response in support of the
circuit court’s order. The guardian ad litem, Michael N. Eachus, filed a response on behalf of the
children in support of the circuit court’s order. On appeal, petitioner argues that the circuit court
erred in terminating his parental rights because his substantive and procedural due process rights
were violated.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Prior to the proceedings giving rise to the current appeal, petitioner and the children’s
mother had an extensive history of Child Protective Services (“CPS”) involvement. According to
the DHHR’s petition and amended petition in the current matter, the parents had two prior CPS
cases: one that began in 2013 and continued through 2014 and another that began in 2016 and ran
through 2019. A third CPS case was opened and eventually gave rise to the current proceedings.

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because several of the children share the same
initials, numerals have been included with the children’s initials, where necessary, in order to
differentiate them from one another.


                                                  1
Although not entirely clear from the record, it appears that these CPS cases also gave rise to prior
abuse and neglect proceedings, as petitioner asserts on appeal that “[p]rior to the instant case, the
parents were the subject of two abuse and neglect proceedings.” Additionally, the record includes
references from the court to the instant proceedings being the third abuse and neglect case filed
against the parents. Relevant to the issues on appeal is the undisputed fact that petitioner received
services over a period of several years prior to the filing of the instant petition.

        In November of 2019, the DHHR filed the petition giving rise to the current proceedings.
The petition alleged that the children suffered from various injuries, including the following: burns
on K.E.-2’s face after she and C.E.-3 were left unsupervised and played with a campfire; bruising
on J.E.-1’s back and scratches on her neck and face, which child C.E.-1 reported were caused when
the mother “hit her with a shoe”; and a “puss bleeding gash” on C.E.-1’s head. The DHHR also
alleged that an inspection revealed that the home was unsafe, as clutter, food, and trash throughout
the home could harm the children. Based on these circumstances, the DHHR alleged that petitioner
was unable to properly care for the children or assure their safety in the home. The DHHR also
asserted that the parents “have exhausted all of the Department’s in-home services over the course
of four (4) years.” It is also important to note that all of the children involved in these proceedings
have special needs of some type. The children who attend school are in special education programs,
and all the children have impairments with their speech.

        In January of 2020, the DHHR filed an amended petition alleging that when the children
were removed, the parents provided them with dirty and moldy bottles that were not fit for the
children to drink from. The DHHR also alleged medical neglect as J.E.-1 suffers from cerebral
palsy, yet the parents failed to comply with Birth to Three services, resulting in the child being
dropped from critical services. J.E.-1 also likely required glasses and had several teeth that required
caps. The DHHR further alleged that three of the children reported that the mother would hold
their heads underwater as punishment, and that then-ten-year-old M.E. disclosed to a teacher “that
there has been child sex abuse by” the mother.

         The court held adjudicatory hearings in July of 2020 and February of 2021, during which
the DHHR presented evidence from DHHR workers and service providers. The guardian also
presented evidence from various medical specialists and education personnel. Following the
hearings, the court took adjudication under advisement and directed that the parties could submit
proposed adjudicatory findings. Ultimately, the court found that the condition of the home was
unsuitable for the children, an issue for which the children had been removed in a prior proceeding.
Further, the court found that petitioner’s testimony on this issue lacked credibility. Petitioner
testified that CPS appeared while he was in the midst of remodeling and that the home would have
been totally clean a few hours later. The court found this testimony especially egregious, given
that the conditions in the home were a cause of prior CPS involvement.

        The court also found that the parents failed to provide appropriate and necessary medical
and dental care, which resulted in the children having painful dental surgery to deal with the lack
of care. Of particular importance to the circuit court was the fact that J.E.-1 was discharged from
Birth to Three, physical therapy, and other services simply because the parents missed multiple
appointments. At the time the three-year-old child was removed, she struggled to speak in
complete sentences, could not walk without assistance, and could barely stand on her own. Further,

                                                  2
the parents routinely sent the child to school without her walker or braces, which had been
prescribed. The court also found that J.E.-1’s weight loss after being returned to the parents was a
result of their failure to provide her with proper nutrition.

        In regard to the other children, the court found that those who attended school were
chronically and habitually absent and that when they did attend, “they were filthy and had a foul
odor.” Personnel at their school permitted them to bathe on the premises, washed their clothes, and
provided them deodorant on a regular basis. Additionally, the court found that the parents failed
to properly supervise the children, as C.E.-2 once returned to school after the day concluded
because he was afraid to go home. Ultimately, the court found that petitioner “demonstrate[d] a
clear desire to not protect the children and a deliberate failure to provide for the care necessary to
ensure the health, safety and welfare of the children” by testifying that he always made the final
decisions in the home, his overbearing attitude during his testimony, and his admissions to
prohibiting the mother from participating in services. As such, the court adjudicated petitioner of
neglecting the children.

       In March of 2021, the DHHR filed a motion to terminate the parents’ parental rights. The
following month, petitioner filed a motion for a post-adjudicatory improvement period.
Additionally, petitioner underwent a forensic psychological evaluation prior to disposition.

         On May 20, 2021, the court held a dispositional hearing, during which the DHHR presented
testimony from several witnesses and petitioner testified. The court then took disposition under
advisement and ordered the parties to submit proposed findings of fact and conclusions of law. In
its ultimate order, the court found that the parents did not receive any services during the
proceedings, other than supervised visitation. The DHHR’s position was that all services had been
exhausted prior to removal, and the court found that “appear[ed] to be accurate.” According to the
court, the family began receiving services in 2013, yet there had been no significant improvement.
In fact, the court found that despite prior intervention, the conditions in the home were worse than
when the DHHR first intervened.

        The court also cited to a forensic evaluator describing both parents as having “historically
poor responsiveness to intervention.” According to petitioner’s evaluation, he suffers from
untreated mental health issues and maladaptive personality traits. During his evaluation, petitioner
disputed the allegations of abuse and neglect and presented himself as “a voice of reason battling
CPS workers and . . . providers with malevolent intentions.” He further alleged that the issues that
led to the petition’s filing had already been resolved. As such, the psychologist opined that
petitioner’s prognosis for improved parenting was “poor.”

        Turning to the service petitioner did participate in, the court described visitation with the
children as “chaotic and at times unsafe for the children,” which required intervention by providers.
Further, at the most recent visit, the floor was covered with coats, toys, and food. Also, J.E.-1
tripped on the clutter and fell backward into a trashcan, which neither parent noticed. The court
also highlighted evidence that C.E.-2 had problems with “feeling down” after visits and that K.E.-
1 and M.E. expressed a desire not to live with their parents. The court then focused on the “drastic
improvement” the children displayed after being placed in foster care. Their communication skills



                                                  3
improved; they are happy, proud of their accomplishments, and healthy; and they improved in
school.

         Ultimately, the court found that petitioner “remained defiant, . . . failed to acknowledge his
neglect[,] and refused to accept any responsibility for the condition of his children, blaming
everyone else.” As such, the court determined that petitioner could not satisfy the burden for
obtaining an improvement period and found that there was no reasonable likelihood the conditions
of abuse and neglect could be substantially corrected in the near future. The court also found that
termination of petitioner’s parental rights was necessary for the children’s welfare, especially
considering their extensive special needs. As such, the court terminated petitioner’s parental
rights. 2 It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner asserts that his procedural and substantive due process rights were
violated in two ways: the first being when his rights were terminated upon the court’s finding that
“he has remained defiant, has failed to acknowledge his neglect[,] and refused to accept any
responsibility for the condition of his children, blaming everyone else.” On appeal, petitioner
“asserts that maintaining his innocence to the allegations of the petition should not be a basis for
terminating his fundamental parental rights to his children.” This argument cannot entitle petitioner
to relief, however, because it ignores years of precedent from this Court and is entirely without a
basis in the law.

        While it is true that petitioner was entitled to challenge the allegations against him, once
he was adjudicated of neglecting the children, the conditions of neglect at issue ceased being mere
allegations and became fact. According to West Virginia Code § 49-4-601(i),



       2
        The mother’s parental rights were also terminated below. The permanency plan for the
children is adoption in their current foster homes.


                                                  4
       [a]t the conclusion of the adjudicatory hearing, the court shall make a determination
       based upon the evidence and shall make findings of fact and conclusions of law as
       to whether the child is abused or neglected and whether the respondent is abusing,
       neglecting, or, if applicable, a battered parent, all of which shall be incorporated
       into the order of the court. The findings must be based upon conditions existing at
       the time of the filing of the petition and proven by clear and convincing evidence.

The circuit court in this matter complied with this statute and adjudicated petitioner of neglect.
Petitioner does not challenge his adjudication on appeal. Instead, he believes he should be
permitted to continue proclaiming his innocence in the face of clear and convincing evidence that
he neglected the children. Petitioner is, of course, entitled to ignore the substantive evidence
against him, but he may not escape the consequences of his continued refusal to acknowledge the
conditions of neglect at issue.

       As this Court has repeatedly stressed,

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). On appeal to
this Court, petitioner continues to refer to the proven conditions of neglect as “allegations,” only
underscoring the need to terminate his parental rights. Because of petitioner’s continued refusal to
accept responsibility for the conditions that led to the filing of the instant petition—conditions that
the DHHR worked to address since as early as 2013—there was no reasonable likelihood that
petitioner would ever correct those conditions. As such, it is clear that petitioner’s argument that
maintaining his innocence as to these allegations could not serve as the basis for termination of his
parental rights has no basis in the law and entitles him to no relief.

         Finally, petitioner alleges that termination of his parental rights violated his due process
rights because the court erred in finding that the DHHR made reasonable efforts to reunify the
family. According to petitioner, he received no services during the proceedings and the finding
that all services had been exhausted was not founded. Petitioner asserts that the only services he
previously received were parenting and adult life skills, while “the DHHR has access to more in[-
]depth, additional[,] or different services that could have aided him in the reunification of his
family.” We find, however, that this argument cannot entitle petitioner to relief.

        What petitioner fails to recognize is that the DHHR is not required to make reasonable
efforts to preserve the family in all circumstances. According to West Virginia Code § 49-4-
604(c)(7)(A),

       [f]or purposes of the court’s consideration of the disposition custody of a child
       pursuant to this subsection, the department is not required to make reasonable
       efforts to preserve the family if the court determines: . . . The parent has subjected

                                                  5
       the child, another child of the parent or any other child residing in the same
       household or under the temporary or permanent custody of the parent to aggravated
       circumstances which include, but are not limited to, abandonment, torture, chronic
       abuse, and sexual abuse.

(Emphasis added). While the circuit court below did not explicitly find that this case constituted
one of aggravated circumstances, the evidence overwhelmingly supports such a finding. As set
forth above, the parents began receiving service in 2013 and, at one point, had a case that proceeded
for three years. Despite the DHHR’s extended efforts, the petition in this matter was filed a matter
of months after the prior case was closed. As the list of aggravated circumstances set forth in this
statute is non-exhaustive, this Court has had occasion to address whether similar circumstances
constitute aggravated circumstances and have concluded that they do.

        Specifically, in In re C.C., the Court was asked to find error in the termination of a parent’s
parental rights when no services were offered during the proceedings. No. 19-0322, 2019 WL
6139581, at * (W. Va. Nov. 19, 2019)(memorandum decision). In denying the parent relief in that
matter, we concluded as follows:

       Given such an abbreviated time between the dismissal of the first petition and filing
       of the second petition, viewed in combination with the extensive DHHR services
       provided during the first case such that no other or additional services were
       available or prospectively helpful to [p]etitioner, we cannot find that the circuit
       court erred in concluding that DHHR was not required to provide services under
       these particular circumstances.

Id., at *5. This is the exact scenario at issue in the current appeal. Petitioner received services for
years, including through the time period shortly before the filing of the instant petition, yet failed
to make any meaningful change to his conduct as a result of these services.

        We must also note that it is curious that petitioner argues on appeal that he required services
to correct the conditions of neglect at issue, given his statement during his psychological evaluation
that those conditions had been resolved, his testimony at adjudication that the conditions in the
home would have been remedied in a matter of hours, and his refusal throughout the entirety of
the proceedings to acknowledge his neglectful conduct. As we noted in C.C., “[p]etitioner’s
continued denial that conditions of abuse and neglect existed strikes at the crux of why the circuit
court terminated [p]etitioner’s parental rights, and why we do not find that the circuit court was
clearly erroneous in doing so.” Id. Accordingly, petitioner is entitled to no relief in this regard.

        Because the court found that there was no reasonable likelihood that petitioner could
substantially correct the conditions of abuse and neglect in the near future and that termination of
his parental rights was necessary for the child’s welfare, termination was appropriate under West
Virginia Code § 49-4-604(c)(6). On appeal, petitioner does not challenge these findings. Further,
we have explained that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia

                                                  6
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
court’s termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its July
14, 2021, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: March 9, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                 7